Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/20/21.  Claims 1,3,7,9 are amended.  Claims 1-9 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ( 2016/0066604) in view of Tsuchiya ( 20140037827).
For claim 1, Ando discloses a fat-processed starch which is formed from adding a fat to a starch. The starch used includes any starch as long as it can be used for foods including corn starch, tapioca starch, rice starch etc.. Among the starches, tapioca starch, corn starch are readily available in large quantities at a low cost and thus are preferred. The starch/fat mixture is heated. The fat-processed starch may be mixed with materials including protein.  For claims 4,9, Ando discloses a coating material for fried food comprising the fat-processed starch.  For claims 5,9 Ando discloses the fat-processed is used as a dusting flour. For claim 6, Ando discloses the fat-processed used in a batter.  For claims 7-9, Ando discloses food product obtained from using the coating material.  Ando discloses coating the food product with coating comprising the fat-processed starch.  ( see paragraphs 0021-0028,0037,0048-0051)
Ando does not disclose both corn starch and tapioca starch in the mass ratio as in claims 1,9,  the protein as in claim 2 and the ranges as claim 3.
Tsuchiya discloses a coating material for fried food.  Tsuchiya discloses that it is known in the art that oil/fat-processed starches are frequently obtained from corn starch.  However, recently, an amount of oil/fat processed starch derived from tapioca starch is increasing in replace of that derived from a 
Ando discloses that both corn starch and tapioca starches are preferred in oil/fat processed starch.  As shown in Tsuchiya, corn starch is typically used; but, tapioca starch gives a different texture from the corn starch.  Thus, it would have been obvious to one skilled in the art to combine the two starches when desiring to alter the texture of the oil/fat processed starch.  It would have been within the skill of one in the art to determine the amount of each starch depending on the texture and economic factor such as which starch is cheaper.  Such variables can readily be determined by one skilled in the art through routine experimentation.  Ando discloses the oil/fat processed starch can include protein.  It would have been obvious to select any protein as an obvious matter of choice.  Since the amount of oil/fat ranges from .02-.4%.  It is obvious the majority of ingredients is the starches.  It would have been readily within the skill of one in the art to determine the amount of starch without undue experimentation.  Ando discloses the coating material can be a dusting flour and batter.  It would have been obvious to use both dusting and batter is coating of foodstuff when desiring multiple coating layers.  This parameter can readily be determined by one skilled in the art.  As to the limitation of mixing the components A to D to prepare the composition and heating the composition, this is a difference in processing which does not determine the patentability of the product.  Ando in view of Tsuchiya discloses a heated oil or fat processed starch comprises corn starch, tapioca starch, edible oil or fat and protein.  Whether the protein is added before heating or after heating is a difference in processing which does not determine the patentability of the product.  There is no feature to distinguish between composition comprising protein before heating versus composition comprising protein after heating.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 8, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793